Stephen F. Brown,




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 21, 2014

                                      No. 04-14-00635-CV

 STATE OF TEXAS ON BEHALF OF THE CRIMINAL DISTRICT ATTORNEY FOR
  BEXAR COUNTY, Jonathan Watkins, and Thomas Velez, all in their official capacities,
                                Appellants

                                                v.

                                    Stephen F. BROWN, Jr,
                                           Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-05810
                       Honorable Solomon Casseb, III, Judge Presiding


                                         ORDER
        Appellant’s motion to transfer the record is granted. We order the Clerk of this court to
transfer a copy of the electronic clerk’s record and reporter’s record in this appeal to appeal no.
04-14-00804-CV, In re Bexar County Criminal District Attorney’s Office, Jonathan Watkins,
and Thomas Velez.

                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court